DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed January 5, 2021. Claim 2 has been cancelled without prejudice.  Claims 1 and 3-10 are pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0211085 A1) in view of Kang et al. (US 2007/0211196 A1).
In regard to claim 1, Liu et al. discloses a display panel, comprising (see e.g. Figure 4): 
an array substrate 200; 
100 disposed opposite to the array substrate 200; 
a liquid crystal layer disposed between the array substrate and the color filter substrate (see e.g. paragraphs [0012],[0022]); 
wherein the array substrate 200 comprises: at least one transparent support column 501 for supporting the array substrate 200 and the color filter substrate 100 to form the liquid crystal layer; and 
at least one fingerprint sensor 300 disposed at a position corresponding to the transparent support column 501.
Liu et al. fails to disclose
wherein a light absorbing layer is disposed on an outer surface of the transparent support column.
However, Kang et al. discloses (see e.g. Figure 3E):
wherein a light absorbing layer 242 is disposed on an outer surface of the transparent support column 221.
Given the teachings of Kang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Liu et al. with wherein a light absorbing layer is disposed on an outer surface of the transparent support column.
Doing so would provide a means for blocking unwanted light leakage.
In regard to claim 4, Liu et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein a height of the transparent support column ranges from 2 µm to 4 µm.
However, Kang et al. discloses
(see e.g. MPEP 2144.05).
Given the teachings of Kang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Liu et al. with wherein a height of the transparent support column ranges from 2 µm to 4 µm.
Doing so would provide a liquid crystal layer with a cell gap that is within a typical range, as is known in the art.
In regard to claim 5, Liu et al. discloses the limitations as applied to claim 1 above, and
wherein the color filter substrate 100 further comprises a plurality of pixel units 600, and the transparent support column 501 is disposed at a gap of two adjacent pixel units 600 (see e.g. Figures 3-4).
In regard to claim 6, Liu et al. discloses the limitations as applied to claim 5 above, and
wherein the color filter substrate further comprises a black matrix 400, the black matrix 400 is disposed at a gap between two adjacent pixel units 600; and 
wherein a light transmission hole is disposed at a position of the black matrix 400 corresponding to the transparent support column 501.
In regard to claim 10, Liu et al. discloses a display device, comprising a display panel according to claim 1 (see e.g. Figures 3-4).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0211085 A1) in view of Kang et al. (US 2007/0211196 A1) and further in view of Lius (US 2019/0245011 A1).
In regard to claim 3, Liu et al., in view of Kang et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein a material of the transparent support column comprises a photoresist material, and the photoresist material comprises a resin high polymer.
However, Lius discloses (see e.g. paragraph [0033]):
wherein a material of the transparent support column comprises a photoresist material, and the photoresist material comprises a resin high polymer.
Given the teachings of Lius, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Liu et al., in view of Kang et al., with wherein a material of the transparent support column comprises a photoresist material, and the photoresist material comprises a resin high polymer.
	Doing so would provide a material that may be traversed by light in order to sense a touch by the user.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0211085 A1) in view of Kang et al. (US 2007/0211196 A1) and further in view of Maede et al. (US 2017/0192279 A1).
In regard to claim 7, Liu et al., in view Kang et al., discloses the limitations as applied to claim 5 above, but fails to disclose

However, Maede et al. discloses (see e.g. Fig. 4):
wherein each of the pixel units comprises three sub-pixels arranged side by side, each of the sub-pixels respectively comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel (see e.g. Figure 4); and  	
9wherein the transparent support column PS1 is disposed at a boundary between the red sub-pixel of one sub-pixel and the blue sub-pixel of another horizontally adjacent sub-pixel (see e.g. Figure 4).
Given the teachings of Maede et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Liu et al., in view Kang et al., with wherein each of the pixel units comprises three sub-pixels arranged side by side, each of the sub-pixels respectively comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel; and  9wherein the transparent support column is disposed at a boundary between the red sub-pixel of one sub-pixel and the blue sub-pixel of another horizontally adjacent sub-pixel.
Doing so would provide the spacer placed between adjacent color filter regions, so as not to lower a pixel aperture.
In regard to claim 8, Liu et al., in view Kang et al., discloses the limitations as applied to claim 5 above, but fails to disclose

However, Maede et al. discloses additional white pixels SPXW may be included (see e.g. paragraph [0038]).  It would have been obvious to one having ordinary skill in the art to configure the display such that wherein the transparent support column is disposed between the white sub-pixels of the two vertically adjacent sub-pixel, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Given the teachings of Maede et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Liu et al., in view Kang et al., with wherein each of the pixel units comprises four sub-pixels arranged side by side, each of the sub-pixels respectively comprises a red sub-pixel, a green sub-pixel, a blue sub-pixel, and a white sub-pixel; and wherein the transparent support column is disposed between the white sub-pixels of the two vertically adjacent sub-pixels.
Doing so would provide the spacer placed between adjacent color filter regions, so as not to lower a pixel aperture.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0211085 A1) in view of Kang et al. (US 2007/0211196 A1) and further in view of Boer et al. (US 2003/0156230 A1).
In regard to claim 9, Liu et al., in view of Kang et al., discloses the limitations as applied to claim 1 above, but fails to disclose

However, Boer et al. discloses
wherein the display panel further comprises: a lower polarizer disposed on a side of the array substrate facing away from the liquid crystal layer; and an upper polarizer disposed on a side of the color filter substrate facing away from the liquid crystal layer (see e.g. paragraph [0021]).
Given the teachings of Boer et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Liu et al., in view of Kang et al., with wherein the display panel further comprises: a lower polarizer disposed on a side of the array substrate facing away from the liquid crystal layer; and an upper polarizer disposed on a side of the color filter substrate facing away from the liquid crystal layer.
Doing so would provide a means for utilizing the liquid crystal layer as a switch, as is known in the art.

Response to Arguments
Applicant’s arguments, see Remarks, filed January 5, 2021, with respect to the rejection(s) of claim(s) 1 and 3-10 under 35 U.S.C. 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kang et al. (US 2007/0211196 A1).
Applicant’s arguments with respect to claim(s)1 and 3-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






Jessica M. Merlin
April 5, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871